DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vajapeyam (US 2017/0048857).
Regarding Claims 1 and 11, Vakapeyam teaches a method of a User Equipment (UE), comprising: 
receiving multiple Scheduling Request (SR) configurations from a network node (¶ [0014] see specifically first and second configurations); 
triggering a first SR for a first Medium Access Control (MAC) control element (¶ [0078], see specifically MAC control information and BSR, ¶ [0079], see specifically scheduling request); 
selecting a first SR configuration among the multiple SR configurations based on a SR configuration characteristic (¶ [0079], [0147] – [0149], see specifically first type of scheduling request, and priority parameter); and 
transmitting the first SR to the network node according to the first SR configuration of the multiple SR configurations (¶ [0079], [0147] – [0149], see specifically first type of scheduling request, and priority parameter).

Regarding Claims 2 and 12, Vakapeyam teaches the first MAC control element is a sidelink Buffer Status Report (BSR) or a BSR (¶ [0078], see specifically MAC control information and BSR, ¶ [0079], see specifically scheduling request.)

Regarding Claims 7 and 17, Vakapeyam teaches triggering a second MAC control element for an uplink data of a first logical channel; triggering a second SR for the second MAC control element; and transmitting the second SR to the network node according to a second SR configuration of the multiple SR configurations (¶ [0015], see specifically dedicate frequency band and logical channel group.)

Regarding Claims 8 and 18, Vakapeyam teaches the second SR configuration is selected based on an association between the first logical channel and the second SR configuration (¶ [0015], see specifically dedicate frequency band and logical channel group.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam (US 2017/0048857) in view of Ericsson (R2-1702746).
Regarding Claims 3 and 13, Vajapeyam fails to explicitly teach the first MAC control element is triggered due to a timer expiry.
Ericsson from the same or similar field of endeavor teaches the first MAC control element is triggered due to a timer expiry (page 2, see specifically retxBSR-Timer is expired and has some data to transmit (regular BSR)).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to send a control element (or BSR) when a timer expires in the system of Vajapeyam as taught by Ericsson.
The motivation is that Vajapeyam teaches that the data can be reclassified based on a timer, but doesn’t teach how regular BSR’s are transmitted. Examiner submits that one would look to other documents to fully build the system of Ericsson.

Regarding Claims 4 and 14, Vajapeyam fails to explicitly teach the timer is a retxBSR-Timer.
Ericsson from the same or similar field of endeavor teaches the first MAC control element is triggered due to a timer expiry (page 2, see specifically retxBSR-Timer is expired and has some data to transmit (regular BSR)).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to send a control element (or BSR) when a timer expires in the system of Vajapeyam as taught by Ericsson.
The motivation is that Vajapeyam teaches that the data can be reclassified based on a timer, but doesn’t teach how regular BSR’s are transmitted. Examiner submits that one would look to other documents to fully build the system of Ericsson.

Regarding Claims 5 and 15, Vajapeyam fails to explicitly teach triggering the first MAC control element if the UE has data for any logical channels that belong to a Logical Channel Group (LCG).
Ericsson from the same or similar field of endeavor teaches triggering the first MAC control element if the UE has data for any logical channels that belong to a Logical Channel Group (LCG).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to send a control element (or BSR) when a timer expires in the system of Vajapeyam as taught by Ericsson.
The motivation is that Vajapeyam teaches that the data can be reclassified based on a timer, but doesn’t teach how regular BSR’s are transmitted. Examiner submits that one would look to other documents to fully build the system of Ericsson.

Claim(s) 6, 9, 10, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam (US 2017/0048857) in view of Tseng (US 2014/0293898).
Regarding Claims 6 and 16, Vajapeyam fails to explicitly teach the SR configuration characteristic is the first SR configuration having the closest SR transmission opportunity after the first MAC control element is triggered.
Tseng from the same or similar field of endeavor teaches the SR configuration characteristic is the first SR configuration having the closest SR transmission opportunity after the first MAC control element is triggered (¶ [0043], see specifically nearest resource.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the first opportunity to send a SR in the system of Vajapayem as taught by Tseng.
The motivation is that if multiple opportunities are available for transmitting scheduling requests, that there would need to be a logical use of these opportunities.

Regarding Claims 9 and 19, Vajapeyam fails to explicitly teach performing the second SR transmission according to the second SR configuration without suspending or stopping performance of a third SR transmission according to the first SR configuration.
Tseng from the same or similar field of endeavor teaches stopping performance of a third SR transmission according to the first SR configuration when the UE triggers the second MAC control element (¶ [0048], see specifically SR resource, the UE decision, and the discussion on resource overlap.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the first opportunity to send a SR in the system of Vajapayem as taught by Tseng.
The motivation is that if multiple opportunities are available for transmitting scheduling requests, that there would need to be a logical use of these opportunities.

Regarding Claims 10 and 20, Vajapeyam fails to explicitly teach stopping performance of a third SR transmission according to the first SR configuration when the UE triggers the second MAC control element.
stopping performance of a third SR transmission according to the first SR configuration when the UE triggers the second MAC control element. (¶ [0048], see specifically SR resource, the UE decision, and the discussion on resource overlap.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the first opportunity to send a SR in the system of Vajapayem as taught by Tseng.
The motivation is that if multiple opportunities are available for transmitting scheduling requests, that there would need to be a logical use of these opportunities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419